Case: 12-10913       Document: 00512372944         Page: 1     Date Filed: 09/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 13, 2013
                                     No. 12-10913
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMES BRADLEY TAYLOR,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:12-CR-16-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       James Bradley Taylor pleaded guilty to one count of possession of child
pornography and received a sentence of 63 months in prison, to be followed by
a lifetime term of supervised release. On appeal, he challenges two conditions
of his supervised release term. Taylor first asserts that the district court erred
in ordering that he “shall not possess, have access to, or utilize a computer or
Internet connection device, including, but not limited to, Xbox, PlayStation,
Nintendo, or similar device without permission of the court.” He maintains that

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10913     Document: 00512372944      Page: 2   Date Filed: 09/13/2013

                                  No. 12-10913

a lifetime ban on computer and internet access is overly intrusive and onerous,
that the condition is not narrowly tailored and is greater than necessary to deter
future actions and protect the public, that the court-permission requirement will
be unworkable, and that the ban proscribes his rights under the First
Amendment. We review Taylor’s challenge for an abuse of discretion. United
States v. Rodriguez, 558 F.3d 408, 412 & n.3 (5th Cir. 2009). “[R]estrictions on
Internet and computer use are often imposed in cases involving child
pornography, and this circuit has routinely upheld such restrictions.” United
States v. Ellis, 720 F.3d 220, 225 (5th Cir. 2013) (upholding identical lifetime
ban); see also United States v. Miller, 665 F.3d 114, 126, 133-34 (5th Cir. 2011)
(upholding 25-year ban on computer use, subject to approval by the probation
officer). Consequently, there is no error in the district court’s imposition of the
lifetime computer and internet ban.
      In his second ground for relief, Taylor contends that the district court’s
written judgment conflicts with its oral pronouncement of sentence. The written
judgment includes as a special condition of supervised release that Taylor
“participate in a program . . . approved by the U.S. Probation Office for
treatment of narcotic, drug, or alcohol dependency, which will include testing for
the detection of substance use or abuse. The defendant shall abstain from the
use of alcohol and/or all other intoxicants during and after completion of
treatment.” However, this provision was not orally pronounced at sentencing.
The Government concedes that this is an error. Additionally, although the
district court orally pronounced that Taylor should participate in mental health
treatment services as directed by his probation officer, this condition was not
included in the written judgment. These discrepancies regarding the special
conditions of supervised release constitute a conflict. See United States v. Vega,
332 F.3d 849, 853 n.8 (5th Cir. 2003) (stating that special conditions of
supervised release must be pronounced at sentencing); United States v.
Martinez, 250 F.3d 941, 942 (5th Cir. 2001) (same). Accordingly, we agree with

                                        2
    Case: 12-10913    Document: 00512372944      Page: 3   Date Filed: 09/13/2013

                                 No. 12-10913

the parties that this case should be remanded so that the district court may
amend the written judgment to conform to the oral sentence. See United States
v. Wheeler, 322 F.3d 823, 828 (5th Cir. 2003).
      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                       3